        Case 1:19-cr-00022-DLC Document 97 Filed 05/27/20 Page 1 of 3

                                                                            FILED
                  IN THE UNITED STATES DISTRICT COURT                         MAY 2 7 2020
                      FOR THE DISTRICT OF MONTANA
                                                                            Clerk, U.S. District Court
                            BILLINGS DIVISION                                  District Of Montana
                                                                                    llfieG<>Ula




  UNITED STATES OF AMERICA,
                                                    CR 19-22-BLG-DLC
                       Plaintiff,

        vs.                                          ORDER

  TANA RAE ROMERO and
  MICHAEL DOUGLAS VOELLER,

                       Defendant.


      In the indictment in the above-captioned case, the United States sought

forfeiture, pursuant to 21 U.S.C. § 853, of any real or personal property of the

defendant used or intended to be used to facilitate, or as proceeds of said violation.

On October 3, 2019, the defendants entered pleas of guilty to count II of the

indictment charging them with possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(l) and 18 U.S.C. § 2. The

defendants agreed not to contest, or assist others in contesting, the forfeiture sought

in the charging document to which the defendants plead guilty. By virtue of said

guilty pleas, the United States is entitled to possession of said property, pursuant to

21 U.S.C. §§ 841(a)(l) and 853, and Rule 32.2(b)(2) of the Federal Rules of

Criminal Procedure.
         Case 1:19-cr-00022-DLC Document 97 Filed 05/27/20 Page 2 of 3



        Beginning on March 21, 2020, and ending on April 19, 2020, the United

States published on an official government internet site (www.forfeiture.gov),

notice of this forfeiture and of the United States' intent to dispose of the property

listed below in accordance with federal law, under 21 U.S.C. § 853(n)(l):

           • $3,480.00 in United States currency.

The Court has been advised that no claims have been made in this case regarding

the property and the United States is not aware that any such claims have been

made.

        Accordingly, IT IS ORDERED that:

        1. The United States shall seize the forfeited property described above;

        2. The right, title, and interest in the property is condemned, forfeited, and

vested in the United States of America for disposition according to applicable law;

        3. All forfeited funds shall be deposited forthwith by the United States

Marshal into the Department of Justice Asset Forfeiture Fund in accordance with

21 U.S.C. § 853(n)(l); and

        4. The Clerk is directed to send copies of this order to all counsel of record

and the defendant. The Clerk is further directed to send three certified copies of

this order to the United States Marshal.



                                           -2-
  Case 1:19-cr-00022-DLC Document 97 Filed 05/27/20 Page 3 of 3



DATED this 2-:'I- 41lay of May, 2020.




                         Dana L. Christensen, District Judge
                         United States District Court




                                 -3-
